SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF) 33.042.730/0001-04 Corporate Registry ID (NIRE) 3330001159-5 CALL NOTICE EXTRAORDINARY SHAREHOLDERS’ MEETING The Shareholders of Companhia Siderúrgica Nacional are summoned to attend the Extraordinary Shareholders’ Meeting to be held on April 19, 2011, at 11:00 a.m., at the Company’s headquarters, located at Rua São José nº 20 - Grupo 1602, Centro, in the city and state of Rio de Janeiro, in order to resolve on the following Agenda: to examine and resolve on the restatement of the Bylaws, primarily in order to: (i) adjust the attributes of the Board of Directors, reflected in Article 19 of the proposal, with the consequent exclusion of items V, VI, IX, X, XII, XVIII, XXIII, XXIV and XXXIII of the current Article 17; (ii) alter the wording of Article 21 to transfer attributes of the Board of Directors to the Board of Executive Officers; (iii) alter the Company’s headquarters from the city of Rio de Janeiro to the city of São Paulo; (iv) create a statutory reserve for investments and working capital; (v) amend the provisions in the Bylaws regarding the criteria for establishing reimbursement amounts; (vi) alter, improve and simplify the wording of several articles to make them clearer and more objective, in accordance with the management proposal submitted to the shareholders; (vii) renumber the articles of the Bylaws in view of the changes introduced; and (viii) consolidate the Bylaws. Those Shareholders whose shares are held under custody are requested to present a statement of their shareholdings issued by the custodian institution. Shareholders intending to be represented by an attorney-in-fact shall observe the provisions of paragraph 1 article 126 of Law 6,404/76, delivering, preferably, at the Company’s headquarters the powers of attorney with special powers for representation at the General Meeting referred to herein, at least, seventy-two (72) hours prior to the date scheduled for the meeting, in order to enhance services provided to shareholders. Documents related to the items included in the Agenda are available for Shareholders’ consultation at the Company’s headquarters and on the websites of the Brazilian Securities and Exchange Commission (CVM), at www.cvm.gov.br; BM&FBovespa - Bolsa de Valores, Mercadorias e Futuros S.A., at www.bmfbovespa.com.br, and the Company, at www.csn.com.br/ir. Rio de Janeiro, April 1, 2011. Benjamin Steinbruch Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 05, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
